NUMBER 13-13-00346-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

STEVE SCHWERIN,                                                        Appellant,


                                        v.

NUECES COUNTY JUVENILE
BOARD, NUECES COUNTY, TEXAS,                                           Appellee.


                On appeal from the 214th District Court of
                        Nueces County, Texas.


                       MEMORANDUM OPINION
              Before Justices Garza, Benavides and Perkes
                Memorandum Opinion by Justice Garza
      Appellant, Steve Schwerin, appeals an order granting appellee Nueces County,

Texas’s plea to the jurisdiction. By three issues, appellant complains that: (1) the
Honorable Manuel Bañales, former Presiding Judge of the Fifth Administrative Judicial

Region, erred by failing to recuse or disqualify himself or properly refer appellant’s motion

to disqualify; (2) Judge Jose Luis Garza erred by cancelling and resetting a May 27, 2010

hearing without adequate notice; and (3) Judge Bañales and Judge Garza erred by failing

to either recuse themselves or forward appellant’s motion to recuse to an appropriate

judge. Because appellant has failed to show that Judge Bañales was disqualified by

having a direct pecuniary or property interest in the subject matter of the underlying case,

the appeal is untimely, and we dismiss for want of jurisdiction.

                                          I. BACKGROUND1

        Appellant sued Nueces County, the Nueces County Juvenile Board (collectively

“Nueces County” or “the County”), and Michael L. Lindsey d/b/a Nestor Consultants, Inc.

(“Lindsey”) for claims related to appellant's termination as the Chief Juvenile Probation

Officer of Nueces County in 2006. On August 25, 2009, as Presiding Judge of the Fifth

Administrative Judicial Region, Judge Bañales assigned Judge Garza to hear the case.

Nueces County filed a plea to the jurisdiction, maintaining that it was immune from suit

on all of appellant's claims. On May 26, 2010, the day before the hearing on the County's

plea, appellant filed a “Motion to Disqualify and Declare all Orders in this Matter by Judge

J. Manuel Bañales Void.” In the motion, appellant requested that Judge Bañales either

disqualify himself or request assignment of another judge to the case.2 By written order


        1 We note that the same factual and procedural background was detailed in an earlier opinion of
this Court, Schwerin v. Nueces County Juvenile Bd., No. 13-10-00451-CV, 2012 WL 1964557 (Tex. App.—
Corpus Christi May 31, 2012, no pet.) (mem. op.). We repeat the relevant background here for the reader’s
convenience.

        2 Appellant’s motion asserted that Judge Bañales was a member of the Nueces County Juvenile

Board (“the Board”), and because appellant’s petition asserted claims against the Board, Judge Bañales
therefore “ha[d] an interest” in the matter.


                                                   2
signed on May 27, 2010, Judge Garza sustained the County's plea and dismissed

appellant's claims against the County.

       On June 25, 2010, appellant filed a “Motion for New Trial, Motion to Disqualify and

Declare All Orders in the Matter by Judge J. Manuel Bañales Void, Motion to Recuse

Judge J. Manuel Bañales and Jose Luis Garza, and Motion to Conduct Evidentiary

Hearing.” Also on June 25, 2010, appellant filed a “Motion to Sever” his claims against

the County from his claims against Lindsey, stating that he sought the severance to permit

an appeal of the May 27, 2010 order. The trial court did not rule on either motion. On

August 11, 2010, appellant appealed the trial court's May 27, 2010 order granting the

County's plea to the jurisdiction.

       This Court held that because the order granting the County’s plea to the jurisdiction

did not dispose of all parties, it was interlocutory. See Schwerin v. Nueces County

Juvenile Bd., No. 13-10-00451-CV, 2012 WL 1964557, at *1 n.2 (Tex. App.—Corpus

Christi May 31, 2012, no pet.) (mem. op.). We further held that the appeal was untimely

because it was not filed within twenty days of the trial court’s order. See id. (citing TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West, Westlaw 2013 through 3d C.S.); TEX.

R. APP. P. 26.1(b)). We dismissed the appeal for want of jurisdiction. Id. at *3. We noted

that appellant was free to obtain a severance order and appeal the judgment as a final

order. Id. at *1 n.2.

       On July 18, 2012, appellant filed a motion to sever his claims against the County

from the claims against Lindsey. On August 23, 2012, Judge J. Rolando Olvera, who had

by then replaced Judge Bañales as Regional Presiding Judge, appointed Judge Martin

Chiuminatto to hear appellant’s June 25, 2010 motion to disqualify Judge Bañales and to



                                             3
recuse Judge Bañales and Judge Garza. Following a hearing on September 27, 2012,

Judge Chiuminatto denied appellant’s motion to disqualify Judge Bañales and to recuse

Judge Bañales and Judge Garza.

        On January 4, 2013, Judge Garza signed an order severing the claims against the

County from the claims against Lindsey, thereby rendering the May 27, 2010 order

granting the County’s plea to the jurisdiction a final appealable order. The January 4,

2013 severance order is signed by appellant’s counsel and counsel for the County. The

record contains a “transmission verification report” reflecting that the January 4, 2013

severance order was faxed to appellant’s counsel’s office on January 7, 2013. After

Judge Garza signed the severance order on January 4, 2013, he recused himself that

same day.

        On February 13, 2013, Presiding Judge Olvera appointed Judge Alex W. Gabert

to preside over the remaining claims against Lindsey. On May 13, 2013, appellant filed

a second motion to sever his claims from the claims against Lindsey.                     The motion—

which is identical to the July 18, 2012 motion—did not mention that Judge Garza had

already granted a severance on January 4, 2013. On June 13, 2013, Judge Gabert

signed a second severance order.

        On July 10, 2013, appellant filed a notice of appeal in the trial court seeking to

challenge the granting of the County’s plea to the jurisdiction.3 Appellant also filed in this

Court a motion for leave for extension of time to file a notice of appeal. In the motion,




          3 We note that the January 4, 2013 severance order assigns the severed claims against the County

the trial court cause number 06-6073-F-A. The June 13, 2013 severance order contains the original cause
number 06-6073-F. We also note that, in the notice of appeal, appellant states, without explanation, that
Judge Garza signed a severance order on January 4, 2013, that the case was “subsequently assigned” to
Judge Gabert, and that Judge Gabert signed a severance order on June 13, 2013.

                                                    4
appellant states: (1) that Judge Gabert rendered a severance order on June 13, 2013;

(2) that the appeal is an “accelerated appeal”; (3) that the notice of appeal was due on or

before July 3, 2013; and (4) that the request for an extension of time was filed within

fifteen days of the deadline for filing the notice of appeal in accordance with rule of

appellate procedure 26.3. See TEX. R. APP. P. 26.3. The motion does not mention the

January 4, 2013 severance order.

                                      II. DISCUSSION

       Issues related to our jurisdiction over an appeal may be raised by the parties or on

our own motion at any time. See Hartford Underwriters Ins. v. Mills, 110 S.W.3d 588, 590

n.1 (Tex. App.—Fort Worth 2003, no pet.). When we determine that we do not have

jurisdiction over an appeal, we must dismiss the appeal. See N.Y. Underwriters Ins. Co.

v. Sanchez, 799 S.W.2d 677, 679 (Tex. 1990).

       Generally, a notice of appeal must be filed within 30 days after the order or

judgment is signed, or within ninety days if certain exceptions apply. See TEX. R. APP. P.

26.1. Here, the May 27, 2010 order granting the County’s plea to the jurisdiction became

a final appealable order on January 4, 2013 when Judge Garza signed the severance

order. See Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d 311, 313 (Tex. 1994)

(“When a severance order takes effect, the appellate timetable runs from the signing date

of the order that made the judgment severed ‘final’ and appealable.”); McRoberts v. Ryals,

863 S.W.2d 450, 452–53 (Tex. 1993) (explaining that an order severing part of a lawsuit

is effective when it is signed). Appellant therefore had thirty days from January 4, 2013,

the date the severance order was signed, in which to file a notice of appeal. See TEX. R.

APP. P. 26.1. He filed his notice of appeal and motion for extension of time six months



                                            5
later, on July 10, 2013, well outside the applicable deadlines. See TEX. R. APP. P. 26.3.

The appeal, therefore, was untimely filed. See TEX. R. APP. P. 26.1.

       Appellant’s second motion to sever was granted on June 13, 2013. However, the

order dismissing the County from the suit became final on January 4, 2013, and the trial

court had no jurisdiction over claims against the County in subsequent proceedings. See

Estate of Howley v. Haberman, 878 S.W.2d 139, 140 (Tex. 1994) (orig. proceeding)

(holding trial court had no jurisdiction to reinstate case after expiration of its plenary

jurisdiction).

       On July 12, 2013, the County filed a motion to dismiss for lack of jurisdiction on

grounds that appellant’s appeal was untimely filed. On August 20, 2013, this Court denied

the County’s motion to dismiss and granted appellant’s motion for leave for extension of

time to file a notice of appeal. We now withdraw our August 20, 2013 rulings on both

motions, deny appellant’s motion for leave for extension of time, and grant the County’s

motion to dismiss the appeal for want of jurisdiction.

       Appellant argues that we have jurisdiction because all orders rendered by Judge

Bañales, including the order appointing Judge Garza, are void, and that the severance

order is therefore also void.     Specifically, appellant argues that Judge Bañales is

disqualified because he has an “interest” in the matter in controversy. According to

appellant, Judge Bañales has a “direct interest in the outcome of this matter” because he

participated in the termination of appellant’s employment and is a “material witness” in

the matter. Appellant argues that because Judge Bañales is disqualified, all orders issued

by him, including the assignment of Judge Garza, are void. See Buckholts Indep. Sch.

Dist. v. Glaser, 632 S.W.2d 146, 148 (Tex. 1982). “However, for a judge to be disqualified,



                                             6
the interest must be a direct pecuniary or property interest in the subject matter of the

litigation.” McKenna v. State, 221 S.W.3d 765, 767 (Tex. App.—Waco 2007, no pet.);

see Bank of Tex., N.A. v. Mexia, 135 S.W.3d 356, 360–61 (Tex. App.—Dallas 2004, pet.

denied) (“The interest of a judge, in order that he would be disqualified, must, in general,

be a direct pecuniary or property interest in the subject matter of the litigation.”). In

McKenna, the appellant, a professional bondsman, argued that the trial judge who

presided over his bill of review hearing was disqualified because he had an “interest” in

the case because the judge was a member of the county bail bond board that had

suspended the appellant’s bail bond license. McKenna, 221 S.W.3d at 767–68. The

Waco Court of Appeals held that disqualification was not required and that “[s]imply

because the trial judge serves on the Bail Bond Board and has presided over cases

involving a party in the past is not sufficient for disqualification.” Id. at 768. Here,

appellant failed to show that Judge Bañales had a pecuniary or property interest in the

subject matter at issue, and therefore, failed to show he was disqualified. See id. We

therefore disagree with appellant that the order appointing Judge Garza, or the severance

order rendered by Judge Garza, are void.

       Moreover, a presiding administrative judge—even a judge who has voluntarily self-

recused—is not precluded from assigning a case to another judge because such an

assignment is a purely administrative act. See In re McKee, 248 S.W.3d 164, 165 (Tex.

2007) (orig. proceeding) (per curiam); see also Zurita v. Lombana, 322 S.W.3d 463, 471

(Tex. App.—Houston [14th Dist.] 2010, pet. denied) (holding that order of a district judge

who recused herself and subsequently, in her capacity as administrative judge, assigned

case to another judge, was not void).



                                             7
                                   IV. CONCLUSION

      We dismiss the appeal for want of jurisdiction.


                                               DORI CONTRERAS GARZA,
                                               Justice



Delivered and filed the
3rd day of April, 2014.




                                           8